Case 1:09-cv-07400-JSR Document 85 Filed 03/25/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

~ oe ee ee x
MARIA VILLAR, :

Plaintiff,

09-cv~-7400 (JSR)
-y-
ORDER

CITY OF NEW YORK, et al.,

Defendants.
we es ee x

JED S. RAKOFF, U.5.D.d.

The parties have informed the Court that they have reached an
agreement in principle to resolve all remaining claims in this
action. Therefore, the case is hereby dismissed with prejudice,
but with leave for any party to move within 30 days from the date
hereof to reopen the case and proceed to trial if settlement is

not fully effectuated.

SO ORDERED,
Dated: New York, NY Sth RL.

March 25, 2021 JED/S. RAKOFF, U.S.D.d.

 
